DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 10-20 have been renumbered 9-19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 13 recite “receiving the plurality of web pages from the server of each of the plurality of different ecommerce systems;”  Claim 1.  This literally claims that every web page of the plurality of web pages is received from the server of each e-commerce system, but this does not appear to conform with the surrounding limitations in a way that makes sense.  Each e-commerce system would not reasonably be transmitting every page from every e-commerce system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (Patent No. US 9,922,327 B2) in view of Philippe et al. (Patent No. US 6,643,624 B2).
		Johnson teaches a computer-implemented method for order fulfilment, comprising with regard to
Claim 1. A computer-implemented method for order fulfilment, the method comprising:	●	receiving, over a network, and at a third party computing system, a plurality of indications, each indication to execute an electronic transaction at one of a plurality of e-commerce systems, each e-commerce system of the plurality of e-commerce systems providing a different method to execute an electronic transaction on web pages hosted by that e-commerce systems, the plurality of indications received from one or more devices associated with a requestor (claims 1, 12; see at least figs. 1a, 2a-5; c2:1-10);	●	transmitting a plurality of requests over the network to the servers of each of the plurality of e-commerce systems for the web pages, each request of the plurality of requests corresponding to one of the plurality of indications (claims 1, 12; see at least figs. 4-5, c5:28-38 “In response to the user electing to buy the product, the server purchases the product, on behalf of the user, from the applicable merchant,” c6:1-31 “For each product ordered, the server opens up a browser with the applicable URL and purchases the product on behalf of the user”);	●	receiving the plurality of web pages from the server of each of the plurality of different e-commerce systems (claims 1, 12; see at least figs. 1a, 3, 5; c3:48-62 “The user is also able to purchase at one time, from a plurality of unrelated merchant sites, one or more products,” c5:39-62 “a browser widget, which monitors websites displayed in the browser”);	●	extracting, for web pages of each of the plurality of e-commerce systems, information used to initiate the different method of executing an electronic transaction for that e-commerce system, wherein the extracted information is stored in a local data store associated with the requestor, and wherein the extraction of the information from each web page is based on identifying relevant visual elements in each web page using the relative positions of visual elements in each web page (claims 1, 12; see at least fig. 2a, c1:52-67 “displaying information may include extracting product information from the webpage, normalizing the extracted information, and displaying the normalized information in the user interface” c4:44-53 “extracting the product information from the webpage, normalizing the extracted information, and displaying the normalized information in the user interface,” c5:3-8 “server then extracts product information from the webpage (e.g., image, price, description, product options, etc.) (step 235).  In an alternate embodiment aimed at optimizing performance, the shopping cart object may extract (e.g., "scrape") some or all of the product information from the webpage”).
		Johnson teaches all of the above as noted and teaches, a) requesting purchases from each of a plurality of ecommerce systems, b) receiving web pages from the server of each of a plurality of different e-commerce systems, c) extracting information used to initiate the different method of executing an electronic transaction for that e-commerce system, and d) executing each of the electronic transactions associated with the plurality of indications based on the extracted information, but does not explicitly disclose the execution of each of the electronic transactions using form injection of data into each of the web pages.  Philippe teaches a) requesting purchases from each of a plurality of ecommerce systems, b) receiving web pages from the server of each of a plurality of different e-commerce systems, c) extracting information used to initiate the different method of executing an electronic transaction for that e-commerce system, and d) executing each of the electronic transactions associated with the plurality of indications based on the extracted information, and also teaches the execution of each of the electronic transactions using form injection of data into each of the web pages.  Johnson in view of Philippe discloses:
	●	executing each of the electronic transactions associated with the plurality of indications based on the extracted information, the execution of each of the electronic transactions using form injection of data into each of the web pages (claims 1, 12; see at least Johnson abstract “For each product to be purchased, a purchase transaction is conducted, on behalf of the user,” figs. 1a-2b, c9:44-61; in view of Philippe abstract “invokes a check-out application to fill in one or many order entry forms for each of the relevant vendors whose goods the user selected during the course of shopping.  The check-out application uses common information… to fill in the order entry forms for each vendor without requiring the user to fill in these forms,” figs.1C-D, 3D; c3:1-13); and	●	transmitting a message to the requestor indicating execution of each of the electronic transactions (claims 1, 12; see at least Johnson figs. 4-5, c6:1-31 “server receives a purchase confirmation from each of the merchants and communicates the purchase confirmation to the user”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Johnson to include the execution of each of the electronic transactions using form injection of data into each of the web pages, as taught by Philippe since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Philippe in the method of Johnson.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

		Johnson in view of Philippe also teaches, pertaining to:
Claim 2. The method of claim 1, further comprising, executing a verification check to determine whether an exception exists to executing the electronic transactions for each of the plurality of e-commerce systems, the exceptions comprising at least one of the electronic transaction not being available for execution, an amount of valuable compensation to execute the transaction exceeding a threshold, and a shipment method not meeting a predetermined criteria (claims 2, 13; see at least Johnson figs. 1a, 2a, c3:17-34 “A supported webpage is a webpage from which a user is able to view and purchase products ….  If the webpage displayed within the browser is not supported … a message is 20 displayed in the user interface indicating that the webpage viewed by the user is unsupported”.  Please note: The phrase "at least one of" precedes the recitation of alternative or optional limitations only one of which is required.  Language claiming elements in the alternative is anticipated by the presence of any single alternative.  Beyond that it does not result in any further limitation because it merely represents contingencies that are not required.  Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").).

Claim 3. The method of claim 2, further comprising, replacing, in response to the verification check determining an exception exists for an electronic transaction of the electronic transactions for the plurality of e-commerce systems, the electronic transaction having the exception with an alternate electronic transaction for execution from a different e-commerce system (claims 3, 14; see at least Johnson figs. 1a, 2a, c3:17-47 “If the webpage displayed within the browser is not supported ….  The user is able to either buy the product or save the 35 product to the electronic shopping cart for later retrieval (step 160). … from a plurality of different merchants”.  Please note: The claim language "determine whether an exception exists," in claim 2 followed by “in response to… determining an exception exists” in this claim, does not result in any further limitation because it merely represents a contingency that is not required.  If the condition does not exist, then the claim language that follows is irrelevant.).

Claim 4. The method of claim 2, further comprising, transmitting, in response to the verification check determining an exception for an electronic transaction of the electronic transactions for the plurality of e-commerce systems, a prompt to the requestor to select an alternate electronic transaction for execution from a different e-commerce system to replace the electronic transaction having the exception (claims 4, 15; see at least Johnson figs. 1a, 2a, c3:17-47 “If the webpage displayed within the browser is not supported … a message is 20 displayed in the user interface indicating that the webpage viewed by the user is unsupported….  The user is able to either buy the product or save the 35 product to the electronic shopping cart for later retrieval (step 160). … from a plurality of different merchants”.  Please note: see previous explanatory comment concerning optional limitations.).

Claim 5. The method of claim 1, wherein the execution of each of the electronic transactions is in response to receiving a request to execute the electronic transactions which have corresponding extracted information stored in the local data store (claims 5, 16; see at least Johnson abstract “For each product to be purchased, a purchase transaction is conducted, on behalf of the user,” figs. 1a-2b, c9:44-61; in view of Philippe abstract “invokes a check-out application to fill in one or many order entry forms for each of the relevant vendors whose goods the user selected during the course of shopping.  The check-out application uses common information… to fill in the order entry forms for each vendor without requiring the user to fill in these forms,” figs.1C-D, 3D; c3:1-13).

Claim 6. The method of claim 1, wherein the extracted information includes, for each of the different methods of executing an electronic transaction, an identifier of the web pages for the e-commerce system that are used to execute the electronic transaction for that e-commerce system (claims 6, 17; see at least Johnson figs. 2a, 4; c1:52-67 “identifying an application programming interface (API) associated with the website”).

Claim 7. The method of claim 1, wherein the extracted information includes, for each of the different methods of executing an electronic transaction, a visual map representation of the web page, the visual map indicating positions of relevant elements on the web page (claims 7, 18; see at least Johnson c1:52-67, c4:44-63, c5:1-16; in view of Philippe abstract “selections are received from the user and mapped,” c3:1-13 “selections are received from the user and mapped…. When the user is finished, she invokes a check-out application to automatically fill in one 5 or many order entry forms,” c7:10-29 ).

Claim 8. The method of claim 7, wherein the relevant elements include information used to execute the electronic transaction using the web page, the relevant elements determined using heuristics (claim 8; see at least Philippe c6:29-55 and c7:1-10 describes determining relevant elements using heuristics although it does not explicitly use the term “heuristic.”).

Claim 9. The method of claim 7, wherein the visual map representation is generated by executing the source code of the web page to generate the elements of the web page (claim 9; see at least Johnson abstract, c1:35-51, c2:55-67.  Please note: it is also examiner’s position that since it would be required to generate the web page in order to perform the method, and it is inherent that the source code must be executed to generate the web page, that this limitation is inherent.).

Claim 10. The method of claim 1, further comprising:	●	storing an association between an availability of each of the electronic transactions and the corresponding e-commerce system at which the electronic transaction was executed based on a result of the execution of the electronic transaction (claims 10, 19; see at least abstract “a purchase transaction is conducted, on behalf of the user, with the merchant associated with the website from which the user added the product,” fig. 1b, c2:1-10).

Claim 11. The method of claim 1, wherein the form injection injects data that is based on the extracted information and further based on stored preferences and information for the requestor (claim 11; see at least Philippe abstract “invokes a check-out application to fill in one or many order entry forms for each of the relevant vendors whose goods the user selected during the course of shopping.  The check-out application uses common information… to fill in the order entry forms for each vendor without requiring the user to fill in these forms,” figs.1C-D, 3D; c3:1-13).

Claim 12. A system, comprising:	●	a plurality of e-commerce systems that provide electronic transactions for execution by a requestor at one or more web pages of each of the plurality of e-commerce systems (claim 12; see at least figs. 1a, 2a-5; c2:1-10);	●	one or more devices associated with a requestor (claim 12; see at least figs. 2a, 3, 5);	●	a third party computing system having no prior relationship with the plurality of e-commerce systems (claim 12; see at least c6:32-39), configured to:	●	receive over a network a plurality of indications, each indication to execute an electronic transaction at one of a plurality of e-commerce systems, each e-commerce system of the plurality of e-commerce systems providing a different method to execute an electronic transaction on web pages hosted by that e-commerce systems, the plurality of indications received from the one or more devices associated with the requestor (claims 1, 12; see at least figs. 1a, 2a-5; c2:1-10);	●	transmit a plurality of requests over the network to the servers of each of the plurality of e-commerce systems for the web pages, each request of the plurality of requests corresponding to one of the plurality of indications (claims 1, 12; see at least figs. 4-5, c5:28-38 “In response to the user electing to buy the product, the server purchases the product, on behalf of the user, from the applicable merchant,” c6:1-31 “For each product ordered, the server opens up a browser with the applicable URL and purchases the product on behalf of the user”);	●	receive the plurality of web pages from the server of each of the plurality of different e-commerce systems (claims 1, 12; see at least figs. 1a, 3, 5; c3:48-62 “The user is also able to purchase at one time, from a plurality of unrelated merchant sites, one or more products,” c5:39-62 “a browser widget, which monitors websites displayed in the browser”);	●	extract, for web pages of each of the plurality of e-commerce systems, information used to initiate the different method of executing an electronic transaction for that e-commerce system, wherein the extracted information is stored in a local data store associated with the requestor, and wherein the extraction of the information from each web page is based on identifying relevant visual elements in each web page using the relative positions of visual elements in each web page (claims 1, 12; see at least fig. 2a, c1:52-67 “displaying information may include extracting product information from the webpage, normalizing the extracted information, and displaying the normalized information in the user interface” c4:44-53 “extracting the product information from the webpage, normalizing the extracted information, and displaying the normalized information in the user interface,” c5:3-8 “server then extracts product information from the webpage (e.g., image, price, description, product options, etc.) (step 235).  In an alternate embodiment aimed at optimizing performance, the shopping cart object may extract (e.g., "scrape") some or all of the product information from the webpage”);	●	execute each of the electronic transactions associated with the plurality of indications based on the extracted information, the execution of each of the electronic transactions using form injection of data into each of the web pages (claims 1, 12; see at least Johnson abstract “For each product to be purchased, a purchase transaction is conducted, on behalf of the user,” figs. 1a-2b, c9:44-61; in view of Philippe abstract “invokes a check-out application to fill in one or many order entry forms for each of the relevant vendors whose goods the user selected during the course of shopping.  The check-out application uses common information… to fill in the order entry forms for each vendor without requiring the user to fill in these forms,” figs.1C-D, 3D; c3:1-13); and	●	transmit a message to the requestor indicating execution of each of the electronic transactions (claims 1, 12; see at least Johnson figs. 4-5, c6:1-31 “server receives a purchase confirmation from each of the merchants and communicates the purchase confirmation to the user”).

Claim 13. The system of claim 12, wherein the third party computing system is further configured to execute a verification check to determine whether an exception exists to executing the electronic transactions for each of the plurality of e-commerce systems, the exceptions comprising at least one of the electronic transaction not being available for execution, an amount of valuable compensation to execute the transaction exceeding a threshold, and a shipment method not meeting a predetermined criteria (claims 2, 13; see at least Johnson figs. 1a, 2a, c3:17-34 “A supported webpage is a webpage from which a user is able to view and purchase products ….  If the webpage displayed within the browser is not supported … a message is 20 displayed in the user interface indicating that the webpage viewed by the user is unsupported”.  Please note: The phrase "at least one of" precedes the recitation of alternative or optional limitations only one of which is required.  Language claiming elements in the alternative is anticipated by the presence of any single alternative.  Beyond that it does not result in any further limitation because it merely represents contingencies that are not required.  Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").).

Claim 14. The system of claim 13, wherein the third party computing system is further configured to replace, in response to the verification check determining an exception exists for an electronic transaction of the electronic transactions for the plurality of e-commerce systems, the electronic transaction having the exception with an alternate electronic transaction for execution from a different e-commerce system (claims 3, 14; see at least Johnson figs. 1a, 2a, c3:17-47 “If the webpage displayed within the browser is not supported ….  The user is able to either buy the product or save the 35 product to the electronic shopping cart for later retrieval (step 160). … from a plurality of different merchants”.  Please note: The claim language "determine whether an exception exists," in claim 14 followed by “in response to… determining an exception exists” in this claim, does not result in any further limitation because it merely represents a contingency that is not required.  If the condition does not exist, then the claim language that follows is irrelevant.).

Claim 15. The system of claim 13, wherein the third party computing system is further configured to, transmit, in response to the verification check determining an exception for an electronic transaction of the electronic transactions for the plurality of e-commerce systems, a prompt to the requestor to select an alternate electronic transaction for execution from a different e-commerce system to replace the electronic transaction having the exception (claims 4, 15; see at least Johnson figs. 1a, 2a, c3:17-47 “If the webpage displayed within the browser is not supported … a message is 20 displayed in the user interface indicating that the webpage viewed by the user is unsupported….  The user is able to either buy the product or save the 35 product to the electronic shopping cart for later retrieval (step 160). … from a plurality of different merchants”.  Please note: see previous explanatory comment concerning optional limitations.).

Claim 16. The system of claim 12, wherein the execution of each of the electronic transactions is in response to receiving a request to execute the electronic transactions which have corresponding extracted information stored in the local data store (claims 5, 16; see at least Johnson abstract “For each product to be purchased, a purchase transaction is conducted, on behalf of the user,” figs. 1a-2b, c9:44-61; in view of Philippe abstract “invokes a check-out application to fill in one or many order entry forms for each of the relevant vendors whose goods the user selected during the course of shopping.  The check-out application uses common information… to fill in the order entry forms for each vendor without requiring the user to fill in these forms,” figs.1C-D, 3D; c3:1-13).

Claim 17. The system of claim 12, wherein the extracted information includes, for each of the different methods of executing an electronic transaction, an identifier of the web pages for the e-commerce system that are used to execute the electronic transaction for that e-commerce system (claims 6, 17; see at least Johnson figs. 2a, 4; c1:52-67 “identifying an application programming interface (API) associated with the website”).

Claim 18. The system of claim 12, wherein the extracted information includes, for each of the different methods of executing an electronic transaction, a visual map representation of the web page, the visual map indicating positions of relevant elements on the web page (claims 7, 18; see at least Johnson c1:52-67, c4:44-63, c5:1-16; in view of Philippe abstract “selections are received from the user and mapped,” c3:1-13 “selections are received from the user and mapped…. When the user is finished, she invokes a check-out application to automatically fill in one 5 or many order entry forms,” c7:10-29).

Claim 19. The system of claim 12, wherein the third party computing system is further configured to:	●	store an association between an availability of each of the electronic transactions and the corresponding e-commerce system at which the electronic transaction was executed based on a result of the execution of the electronic transaction (claims 10, 19; see at least abstract “a purchase transaction is conducted, on behalf of the user, with the merchant associated with the website from which the user added the product,” fig. 1b, c2:1-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Rollins et al., Patent No. US 7,363,248 B2: teaches mapping web page to determine where to input user purchase information on a form on a merchant web page.
	●	GROULT et al., WIPO Pub. No. WO 00/54204: teaches automatic form filling in transaction processing across multiple vendors using a consistent interface.  Maintains a common database for all products by extracting product data across all merchant webpages.
	●	Tarvydas et al., Patent No. US 7,305,355 B2: teaches scraping website for product information to maintain consistent product records in universal shopping cart with normalized web forms for processing transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        June 3, 2022